Citation Nr: 0303384	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of 
aseptic viral meningitis.

(The issues of entitlement to service connection for a 
hearing loss and the issues of increased evaluations for the 
service-connected post traumatic stress disorder (30 percent 
disabling), bilateral psychosomatic shoulder pain (0 percent 
disabling) and low back pain (0 percent disabling) will be 
the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1995.

This appeal arose from a February 1996 rating decision of the 
Washington, D.C., Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In August 1996, another rating decision 
was issued which found that this claim was not well grounded.  
The case subsequently came under the jurisdiction of the 
Indianapolis, Indiana RO.  In June 2001, the RO issued a 
supplemental statement of the case (SSOC) which re-considered 
this issue on the merits and under the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103A & 
5107 (West Supp. 2002)) (VCAA).  

At the time of the November 2002 Video Conference before the 
undersigned, the veteran raised a claim for service 
connection for Persian Gulf War Syndrome.  This issue is 
hereby referred to the RO for adjudication.

The Board is undertaking additional development on 
entitlement to service connection for a hearing loss and on 
entitlement to increased evaluations for post traumatic 
stress disorder, bilateral psychosomatic shoulder pain and 
low back pain pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The veteran does not have any residuals of aseptic viral 
meningitis which can be related to his period of service.  


CONCLUSION OF LAW

Chronic aseptic viral meningitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303(b) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he suffers from the residuals 
of aseptic viral meningitis, for which service connection 
should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records indicate that he was 
treated for aseptic viral meningitis in July 1985.  There was 
no subsequent reference to this disorder in the service 
medical records and the separation examination conducted in 
March 1995 made no mention of any residuals.

During the October 1997 VA psychiatric examination, the 
veteran referred to a history of headaches.  He stated that 
these occurred every day and that no medications helped.  He 
did not state that he had ever sought treatment for these 
reported headaches.  No residuals of meningitis were 
diagnosed.




Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the VCAA was signed into law.  This 
enhanced the notification and assistance duties of VA towards 
claimants.  In the instant case, the veteran has been 
provided with several documents notifying him of the evidence 
and information necessary to substantiate his claim.  These 
documents also include explanations of what information and 
evidence would be obtained by VA and what information and 
evidence he needed to provide in support of his claim.

In February 1996, the veteran was sent a rating decision 
which explained what evidence was of record and why that 
evidence had not shown entitlement to service connection for 
the residuals of aseptic viral meningitis.  Another rating 
action was sent to him in August 1996; again, this informed 
him of what evidence had been considered and which explained 
why it did not establish entitlement to the benefit sought.  
In September 1996, he was sent a statement of the case (SOC), 
which informed him that the service medical records had been 
reviewed and it was explained why this evidence did not 
substantiate his claim for service connection.  In May 1999, 
the Board remanded this case for additional development.  The 
RO was instructed to request that the veteran provide the 
names and addresses of all health-care providers from whom he 
had sought treatment for the residuals of meningitis since 
his release from service; the RO sent correspondence to the 
veteran in August 1999 requesting this information.  He never 
responded to this request.  Subsequent efforts by the RO to 
contact the veteran concerning this information were 
fruitless.  In June 2001, he was provided a SSOC which 
reconsidered the claim on the merits and which included the 
regulations that implemented the provisions of the VCAA, 
specifically 38 U.S.C.A. § 5103 & 38 C.F.R. § 3.159.  The 
veteran testified before the undersigned at a Video 
Conference hearing in November 2002; he did not refer to any 
additional evidence concerning this claim.  In fact, he 
stated that he had sought no medical treatment since his 
discharge.

Thus, the RO, through a series of letters, SOC and SSOCs, and 
through the Board remand, has informed the veteran of the 
information and evidence necessary to substantiate his claim.  
The RO has notified him of what evidence and information was 
being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
aseptic viral meningitis is not warranted.  The service 
medical records do show that the veteran was treated for this 
condition in July 1985.  However, the question arises as to 
whether this resulted in the development of a chronic 
condition.  The Board finds that it did not.  Following the 
treatment in July 1985, the service medical records from that 
date to his separation in 1995, are completely silent as to 
any further treatment for meningitis or any subsequent 
residuals.  The evidence developed after his discharge 
contains no suggestion of any treatment of any residuals 
related to the acute meningitis experienced in service.  In 
fact, the veteran has stated that he has sought no medical 
treatment since his separation.  While the veteran has 
expressed his belief that he suffers from some type of 
residuals related to the aseptic viral meningitis suffered in 
service, he is not competent, as a layperson, to render an 
opinion as to medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for the residuals of aseptic viral meningitis.


ORDER

Service connection for the residuals aseptic viral meningitis 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

